Title: From George Washington to Brigadier General Charles Scott, 29 May 1779
From: Washington, George
To: Scott, Charles



Dr Sir
Head Quarters Middle Brook 29th May 1779

I have duly received your favour of the 15th Inst. dated at Williamsburg.
In my Letter of the 25th I have given you my sentiments on that line of Conduct which I thought most expedient in the present aspect of our Southern affairs—I have nothing more perticular at present, and would refer you to that Letter. I am sir your most humbe servt
G: W——n
